At 
the outset, it is my pleasure to congratulate the 
President of the Assembly on his election to preside 
over the sixty-third session of the General Assembly 
and to wish him every success. We also wish to thank 
his predecessor, Mr. Srgjan Kerim, for his successful 
presidency of the Assembly during the previous 
session.  
 We should also like to express our appreciation 
for the important and outstanding role of the Secretary-
General of the United Nations, Mr. Ban Ki-moon, in 
support of the purposes and principles of the Charter of 
this Organization. 
 More than a year ago, the world witnessed the 
emergence of new international challenges and perils 
that hinder and disrupt efforts to achieve sustainable 
development in numerous countries, especially 
developing countries, and in particular the least 
developed among them. Most significant among those 
perils are the rise in the cost of food, basic 
commodities and energy, as well as climate change. 
The danger of those challenges lies in their global 
impact; their effects transcend national borders. No 
barrier or artificial restraint can withstand them. They 
will cause the international community to backslide 
significantly in achieving the Millennium Development 
Goals. Indeed, we have begun to see the negative 
effects of those threats in the African continent, which 
has achieved no significant progress in the eradication 
of poverty and hunger or in the struggle against such 
dangerous infectious diseases as AIDS and malaria. 
Instead, these challenges have exacerbated the 
suffering of most African States. 
 Those challenges, alongside such dangers to 
security as terrorism, the proliferation of weapons of 
mass destruction and human rights violations, pose a 
serious threat to international peace and security, and 
meeting them will require prompt, collective, united 
and firm action under the umbrella of the United 
Nations and its various agencies. We must also remain 
firmly committed to the agreements and conventions 
that we have signed and ratified, and implement 
transparently and honestly the resolutions we adopt in 
international meetings and conferences. 
 While the State of Kuwait supports the reforms 
that have been adopted in our international 
mechanisms, the ongoing changes in and 
transformation of the world order and the emergence of 
new problems and challenges call for continued reform 
and the restructuring of many United Nations bodies to 
accompany those changes and improve their 
performance. In that regard, we reiterate our demands 
for necessary improvements in the working methods of 
the Security Council, including greater transparency in 
its work and an expansion of its membership pursuant 
to standards and controls to ensure equity in its 
representation and efficiency in the performance of its 
duties and responsibilities in the maintenance of 
international peace and security. Such reform must also 
take into consideration the legitimate demands of Arab 
and Islamic countries and the aspirations and interests 
of small States. 
 The State of Kuwait is pursuing its efforts to 
achieve economic and social development and to 
improve the living conditions of Kuwaiti citizens and 
alien residents. Kuwait has made good progress in 
implementing the commitments and resolutions of the 
2005 World Summit. It has achieved all the 
Millennium Development Goals, including those on 
education and health, and advanced the role and 
empowerment of women in society. Furthermore, in 
carrying out the wishes of His Highness Sheikh Sabah 
Al-Ahmad Al-Jaber Al-Sabah, Amir of the State of 
Kuwait, to transform Kuwait into a regional financial 
and business centre, the Kuwaiti Government has taken 
numerous important decisions and adopted new 
policies with a view to restructuring the national 
economy and consolidating trade and investment 
activities so as to provide an investment atmosphere 
  
 
08-51851 30 
 
conducive to attracting national and foreign capital 
investment in such vital economic sectors as energy 
and infrastructure. 
 The State of Kuwait has spared no effort in 
continuing to provide development assistance to 
developing countries, particularly the least developed, 
through its official and non-official institutions. That 
consistent approach of Kuwait’s foreign policy 
emanates from its conviction that strengthening the 
economies of the developing countries and helping 
them fulfil their development goals will be beneficial 
to all. It will broaden the horizons of partnership, 
cooperation and solidarity and consolidate the global 
economic and trading systems.  
 Since its establishment in 1961, the Kuwait Fund 
for Arab Economic Development has provided grants 
and loans to finance infrastructure projects in 
developing countries. The gross total amount disbursed 
in grants and concessionary loans by the Fund since its 
establishment in 1961 is over $12 billion and has 
benefited more than 100 countries.  
 The State of Kuwait continues to meet its 
financial obligations to international financial 
institutions and specialized international agencies in a 
full and timely fashion. The Government of the State of 
Kuwait decided in December last year to allocate 
10 per cent of all its contributions and donations to 
disaster-affected countries to specialized international 
organizations and agencies working in the field. 
 In response to the suffering of many developing 
countries in the difficult economic conditions resulting 
from the increase in food and energy prices, the State 
of Kuwait has established the Decent Life Fund, with a 
capital of $100 million, to develop and improve 
agricultural production in developing countries. 
Kuwait has also announced the donation of 
$150 million to the Fund, which was established at the 
most recent summit conference of the countries 
members of the Organization of Petroleum Exporting 
Countries, held in the sisterly Kingdom of Saudi 
Arabia. That donation was earmarked for research 
studies in the fields of energy, environment and climate 
change.  
 The State of Kuwait continues to follow a 
balanced oil policy that takes into consideration the 
interests of consuming and producing countries alike 
and seeks to maintain stable oil prices on the world 
market. However, the unjustified rise in prices, which 
is a source of concern, is caused by factors that are out 
of the control of the producing countries. They include 
speculation, additional taxes on fuel, and the failure to 
build new refineries and to upgrade existing ones. The 
ongoing impact of all of those factors has aggravated 
the economic crises and led to rising rates of inflation 
in the developing countries.  
 In that context, we express our deep concern over 
the financial crisis in the world markets. We welcome 
in that regard the bold steps and actions taken by the 
United States Government to address the mortgage 
crisis and to mitigate its negative effects not only on 
the United States economy, but also on the economies 
of other States around the world. 
 Achieving sustainable development in the Middle 
East will depend to a large extent on the ability of the 
countries of the region and the international 
community to address security issues and challenges 
that are a constant source of tension and instability. In 
our desire to achieve peace, we call on the international 
community now and in the future to help calm the 
hotbeds of tension and instability.  
 Any genuine and serious desire to achieve a 
comprehensive, just and lasting peace must adhere to 
the relevant resolutions of international legitimacy, the 
principle of land for peace, the road map adopted under 
Security Council resolution 1515 (2003) and the Arab 
peace initiative, leading to the attainment by the 
Palestinian people of all their legitimate political rights 
and the establishment of their independent State on 
their own land. We reaffirm our full support for the 
sisterly Syrian Arab Republic in recovering its 
occupied lands. We also express our support for the 
sisterly Republic of Lebanon as it pursues dialogue 
between all Lebanese parties in implementation of the 
agreement signed in Doha, capital of the sisterly State 
of Qatar. 
 The State of Kuwait welcomes the progress 
achieved by Iraq in combating terrorism. It commends 
the Iraqi Government’s efforts and diligent endeavours, 
whose fruit include an obvious improvement in the 
security conditions in most Iraqi provinces. The State 
of Kuwait hopes that those endeavours will continue 
towards comprehensive national reconciliation and 
consensus leading to a democratic, free, secure and 
independent Iraq, living in peace with itself and its 
neighbours and respecting its international obligations 
and commitments. 
 
 
31 08-51851 
 
 For its part, Kuwait will spare no effort in 
supporting regional and international efforts to assist 
Iraq in facing its security, political and economic 
challenges, as well as its efforts to ensure its security, 
stability, political independence, sovereignty and 
territorial integrity, and non-interference in its political 
affairs. 
 In that context, the State of Kuwait hopes that 
contacts between the sisterly United Arab Emirates and 
the friendly Islamic Republic of Iran will continue at 
all levels in order to find a solution to the conflict over 
the occupied islands of the Emirates in accordance 
with the principles and rules of international law and 
the policy of good-neighbourly relations. 
 While the State of Kuwait stresses the right of all 
States to produce, develop and use nuclear energy for 
peaceful purposes within the framework of the Treaty 
on the Non-Proliferation of Nuclear Weapons (NPT), it 
calls upon the friendly Islamic Republic of Iran to 
pursue its cooperation with the International Atomic 
Energy Agency in order to dispel the fears and doubts 
about the nature of its nuclear programme. It also urges 
Iran to address all other outstanding issues. 
 We call on the international community to 
continue its efforts and endeavours to seek a peaceful 
solution that would spare our region from crises or 
wars that could undermine its security and stability, 
and to deal seriously and without favouritism with any 
country in the region not party to the NPT. That would 
pave the way for declaring the Middle East a region 
free from weapons of mass destruction of all kinds. 
 All the peoples of the world yearn to live a free, 
decent life in a safe and stable world in which justice, 
equality and a clean environment free of conflict, 
diseases and catastrophes prevail. It is our collective 
responsibility to lay the foundations for a new 
partnership, based on fair and balanced rules of justice 
and equality, in which each party would assume its 
responsibilities and obligations to realize the 
aspirations and hopes of our peoples. 